DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 8, 2020 and May 6, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 8, 2020 are acceptable for examination purposes.
Specification
The specification received September 8, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claims 1-12, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle body member having a charging and discharging function as recited in at least claim 1 comprising the particular first and second cell units including negative electrode parts including carbon fiber, positive electrode parts including active material and solid electrolyte and via holes; reinforcing layer formed in a honeycomb structure provided with an insertion protrusion on opposite surfaces of the honeycomb structure which are inserted into respective via holes of the cell units and current collectors provided and connected in the manner recited therein. 
b.  With respect to claims 13-20, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle as recited in at least claim 13 comprising a vehicle body, electric device within the vehicle body, wherein the vehicle body includes a vehicle roof member comprising the particular first and second cell units including negative electrode parts including carbon fiber, positive electrode parts including active material and solid electrolyte and via holes; reinforcing layer formed in a honeycomb structure provided with an insertion protrusion on opposite surfaces of the honeycomb structure which are inserted into respective via holes of the cell units and current collectors provided and connected in the manner recited therein. 
As to all claims above, the closest prior art of record is held to be U.S. Patent No. 10,559,792 which discloses a structurally-integrated battery within inner and outer skins of an aircraft or vehicle.  The disclosure further teaches of disposing an array of battery cells apart from one another, spaced by a structural foam 314.   However this reference fails to reasonably teach, suggest or render obvious all of the features of the claims such as the via holes of the cell units and protrusions of the honeycomb structure or corresponding interrelation of these features (claims 1 and 13).  Further, with respect to claim 13, the reference does not teach or suggest the structure to being in the roof of the vehicle or to additional features corresponding to such.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0096329 discloses integrating electrochemical devices within a structural panel including panels for vehicles.   U.S. Patent Application No. 2017/0271711 discloses a skin panel of an aircraft vehicle including an energy storage device therein.  U.S. Patent Application No. 2019/0334203 discloses a structural component for a vehicle having a battery therein.  U.S. Patent Application No. 2019/0351853 discloses providing a back beam of a vehicle with charge/discharge function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725